DETAILED ACTION
The Amendment filed March 7, 2022 has been entered. Claim 1 has been amended. Claims 23 and 24 have been added. Currently, claims 1-24 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-24, Kersey in view of Ahmad and Davis represents the best art of record. However, Kersey in view of Ahmad and Davis fails to encompass all of the limitations of currently amended independent claim 1 and newly added independent claims 23 and 24.
Specifically, the Examiner agrees with the Applicant that Kersey in view of Ahmad and Davis fails to critically teach a method of assessing fluid flow in a conduit, the fluid comprising hydrocarbons, wherein the method specifically includes measuring optical variances from at least one circumferential mode of vibration of the conduit and assessing the fluid flow in the conduit using the measured vibration of the conduit based on the at least one circumferential mode of vibration as claimed in claims 1, 23, and 24.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 23, and 24 and the examiner can find no teachings for a method of assessing fluid flow in a conduit, the fluid comprising hydrocarbons, wherein the method specifically includes measuring optical variances from at least one circumferential mode of vibration of the conduit and assessing the fluid flow in the conduit using the measured vibration of the conduit based on the at least one circumferential mode of vibration as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855